


Exhibit 10.2

 

COMMON STOCK PURCHASE AGREEMENT

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August 12, 2002,
by and between Intraware, Inc., a Delaware corporation (the “Company”), and
Zomax Incorporated, a Minnesota corporation (the “Buyer”).

WHEREAS:

A.            The Company and the Buyer have executed that certain Strategic
Alliance Agreement dated August 12, 2002 for their cooperative provision to
customers of electronic software delivery and management services.

B.            The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”);

B.            The Buyer wishes to purchase, upon the terms and conditions stated
in this Agreement, 6,097,561 shares of Common Stock of the Company (the
“Shares”); and

C.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”) pursuant to which the Company has agreed to
provide certain registration rights with respect to the Shares under the 1933
Act and the rules and regulations promulgated thereunder, and applicable state
securities laws.

NOW THEREFORE, the Company and the Buyer hereby agree as follows:


1.             PURCHASE AND SALE OF SHARES.


(A)           PURCHASE OF SHARES.  SUBJECT TO THE SATISFACTION (OR WAIVER) OF
THE CONDITIONS SET FORTH IN SECTIONS 5 AND 6 BELOW, THE COMPANY SHALL ISSUE AND
SELL TO THE BUYER AND THE BUYER AGREES TO PURCHASE FROM THE COMPANY THE SHARES
(THE “CLOSING”).  THE PURCHASE PRICE (THE “PURCHASE PRICE”) OF EACH SHARE IS
$0.82 AND THE AGGREGATE PURCHASE PRICE AT THE CLOSING IS $5,000,000.00.


(B)           CLOSING DATE.  THE DATE AND TIME OF THE CLOSING (THE “CLOSING
DATE”) SHALL BE 5:00 A.M. PACIFIC TIME, ON AUGUST 12, 2002, SUBJECT TO
SATISFACTION OR WAIVER OF THE CONDITIONS TO THE CLOSING SET FORTH IN SECTIONS 5
AND 6 BELOW (OR SUCH OTHER EARLIER DATE AS IS MUTUALLY AGREED TO IN WRITING BY
THE COMPANY AND THE BUYER).  THE CLOSING SHALL OCCUR ON THE CLOSING DATE AT THE
OFFICES OF WILSON SONSINI GOODRICH & ROSATI, 650 PAGE MILL ROAD, PALO ALTO, CA
94304.


(C)           FORM OF PAYMENT.  ON THE CLOSING DATE, (I) THE BUYER SHALL PAY THE
AGGREGATE PURCHASE PRICE TO THE COMPANY FOR THE SHARES TO BE ISSUED AND SOLD TO
THE BUYER AT THE CLOSING, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN
ACCORDANCE WITH THE COMPANY’S WRITTEN WIRE INSTRUCTIONS, AND (II) THE COMPANY
SHALL DELIVER TO THE COMPANY’S TRANSFER AGENT INSTRUCTIONS TO ISSUE THE STOCK
CERTIFICATE (THE “STOCK CERTIFICATE”) REPRESENTING THE NUMBER OF THE SHARES.

 

-1-

--------------------------------------------------------------------------------


 


2.             BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants that:


(A)           INVESTMENT PURPOSE.  THE BUYER IS ACQUIRING THE SHARES FOR ITS OWN
ACCOUNT FOR INVESTMENT ONLY AND NOT WITH A VIEW TOWARDS, OR FOR RESALE IN
CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO
SALES REGISTERED OR EXEMPTED UNDER THE 1933 ACT.


(B)           ACCREDITED INVESTOR STATUS.  THE BUYER IS AN “ACCREDITED INVESTOR”
AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D.


(C)           RELIANCE ON EXEMPTIONS.  THE BUYER UNDERSTANDS THAT THE SHARES ARE
BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS AND
THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND THE
BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF THE BUYER SET FORTH HEREIN IN ORDER TO
DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF THE BUYER
TO ACQUIRE THE SHARES.


(D)           INFORMATION.  THE BUYER AND ITS ADVISORS, IF ANY, HAVE BEEN
FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS
OF THE COMPANY AND MATERIALS RELATING TO THE OFFER AND SALE OF THE SHARES WHICH
HAVE BEEN REQUESTED BY THE BUYER.  THE BUYER AND ITS ADVISORS, IF ANY, HAVE BEEN
AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY.  NEITHER SUCH
INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATIONS CONDUCTED BY THE BUYER OR
ITS ADVISORS, IF ANY, OR ITS REPRESENTATIVES SHALL MODIFY, AMEND OR AFFECT THE
BUYER’S RIGHT TO RELY ON THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED
HEREIN.  THE BUYER UNDERSTANDS THAT ITS INVESTMENT IN THE SHARES INVOLVES A HIGH
DEGREE OF RISK.  THE BUYER HAS SOUGHT SUCH ACCOUNTING, LEGAL AND TAX ADVICE AS
IT HAS CONSIDERED NECESSARY TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT
TO ITS ACQUISITION OF THE SHARES.


(E)           NO GOVERNMENTAL REVIEW.  THE BUYER UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SHARES OR THE
FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SHARES NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE SHARES.


(F)            TRANSFER OR RESALE.  THE BUYER UNDERSTANDS THAT EXCEPT AS
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT: (I) THE SHARES HAVE NOT BEEN AND
ARE NOT BEING REGISTERED UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS, AND
MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS
(A) SUBSEQUENTLY REGISTERED THEREUNDER, (B) THE BUYER SHALL HAVE DELIVERED TO
THE COMPANY AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, TO THE EFFECT
THAT SUCH SHARES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD, ASSIGNED OR
TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, OR (C) THE BUYER
PROVIDES THE COMPANY WITH REASONABLE ASSURANCE THAT SUCH SHARES CAN BE SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 PROMULGATED UNDER THE 1933 ACT, AS
AMENDED, (OR A SUCCESSOR RULE THERETO) (“RULE 144”); (II) ANY SALE OF THE SHARES
MADE IN RELIANCE ON RULE 144 MAY BE MADE ONLY IN ACCORDANCE WITH THE TERMS OF
RULE 144 AND FURTHER, IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF THE SHARES
UNDER CIRCUMSTANCES IN WHICH THE SELLER (OR THE PERSON THROUGH WHOM THE SALE IS
MADE) MAY BE DEEMED TO BE AN UNDERWRITER (AS THAT TERM IS DEFINED IN THE 1933
ACT) MAY REQUIRE COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE 1933 ACT OR THE
RULES AND REGULATIONS OF THE SEC


 

-2-

--------------------------------------------------------------------------------


 


THEREUNDER; AND (III) NEITHER THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY
OBLIGATION TO REGISTER THE SHARES FOR RESALE UNDER THE 1933 ACT OR ANY STATE
SECURITIES LAWS OR TO COMPLY WITH THE TERMS AND CONDITIONS OF ANY RESALE
EXEMPTION THEREUNDER.


(G)           LEGENDS.  THE BUYER UNDERSTANDS THAT UNTIL SUCH TIME AS THE SALE
OF THE SHARES HAVE BEEN REGISTERED UNDER THE 1933 ACT AS CONTEMPLATED BY THE
REGISTRATION RIGHTS AGREEMENT, THE STOCK CERTIFICATE REPRESENTING THE SHARES
SHALL BEAR A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A
STOP-TRANSFER ORDER MAY BE PLACED AGAINST TRANSFER OF SUCH STOCK CERTIFICATE):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such Shares
are registered for sale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Shares may be made without registration under the
1933 Act, or (iii) such holder provides the Company with reasonable assurance
that the Shares can be sold, assigned or transferred pursuant to Rule 144
without any restriction as to the number of securities acquired as of a
particular date that can then be immediately sold.


(H)           VALIDITY; ENFORCEMENT.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY
AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF THE BUYER AND IS A VALID AND
BINDING AGREEMENT OF THE BUYER ENFORCEABLE AGAINST THE BUYER IN ACCORDANCE WITH
ITS TERMS, SUBJECT AS TO ENFORCEABILITY TO GENERAL PRINCIPLES OF EQUITY AND TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION AND
OTHER SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE ENFORCEMENT OF
APPLICABLE CREDITORS’ RIGHTS AND REMEDIES.


(I)            RESIDENCY.  THE BUYER’S ADDRESS IS 5353 NATHAN LANE, PLYMOUTH,
MINNESOTA 55442.


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer, except as set forth in the
Company’s Disclosure Schedules which are attached hereto, that:

 

-3-

--------------------------------------------------------------------------------


 


(A)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND ITS
“SUBSIDIARIES” (WHICH FOR PURPOSES OF THIS AGREEMENT MEANS ANY ENTITY IN WHICH
THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS 50% OR MORE OF THE CAPITAL STOCK OR
HOLDS A MAJORITY OR SIMILAR INTEREST) ARE CORPORATIONS DULY ORGANIZED AND
VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH
THEY ARE INCORPORATED, AND HAVE THE REQUISITE CORPORATE POWER AND AUTHORIZATION
TO OWN THEIR PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW BEING CONDUCTED. 
EACH OF THE COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED AS A FOREIGN
CORPORATION TO DO BUSINESS AND IS IN GOOD STANDING IN EVERY JURISDICTION IN
WHICH ITS OWNERSHIP OF PROPERTY OR THE NATURE OF THE BUSINESS CONDUCTED BY IT
MAKES SUCH QUALIFICATION NECESSARY, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE
SO QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT. 
AS USED IN THIS AGREEMENT, “MATERIAL ADVERSE EFFECT” MEANS ANY MATERIAL ADVERSE
EFFECT ON THE BUSINESS, PROPERTIES, ASSETS, OPERATIONS, RESULTS OF OPERATIONS,
FINANCIAL CONDITION OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY,
TAKEN AS A WHOLE, OR ON THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE
AGREEMENTS AND INSTRUMENTS TO BE ENTERED INTO IN CONNECTION HEREWITH, OR ON THE
AUTHORITY OR ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS (AS DEFINED BELOW).


(B)           AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE COMPANY HAS THE
REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT
AND THE REGISTRATION RIGHTS AGREEMENT, (TOGETHER, THE “TRANSACTION DOCUMENTS”)
AND TO FILE, AND PERFORM ITS OBLIGATIONS UNDER, THE TRANSACTION DOCUMENTS, AND
TO ISSUE THE SHARES IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF.  THE
EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
INCLUDING WITHOUT LIMITATION THE ISSUANCE OF THE SHARES, HAVE BEEN DULY
AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND NO FURTHER CONSENT OR
AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS
STOCKHOLDERS.  THE TRANSACTION DOCUMENTS  HAVE BEEN DULY EXECUTED AND DELIVERED
BY THE COMPANY, AND CONSTITUTE THE VALID AND BINDING OBLIGATIONS OF THE COMPANY
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY OR APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS
RELATING TO, OR AFFECTING GENERALLY, THE ENFORCEMENT OF CREDITORS’ RIGHTS AND
REMEDIES.


(C)           CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF (I) 250,000,000 SHARES OF COMMON STOCK, OF WHICH (A) 45,225,034
SHARES WERE ISSUED AND OUTSTANDING AS OF JULY 31, 2002 AND (B) 14,230,014 SHARES
WERE RESERVED FOR ISSUANCE UPON THE EXERCISE OR CONVERSION, AS THE CASE MAY BE,
OF OUTSTANDING OPTIONS, WARRANTS OR OTHER CONVERTIBLE SECURITIES AS OF  JULY 31,
2002 AND (II) 10,000,000 SHARES OF CONVERTIBLE REDEEMABLE PREFERRED STOCK, OF
WHICH 1,491,881 SHARES WERE ISSUED AND OUTSTANDING AS OF JULY 31, 2002 AND NONE
WERE  RESERVED FOR ISSUANCE UPON THE EXERCISE OR CONVERSION, AS THE CASE MAY BE,
OF OUTSTANDING OPTIONS, WARRANTS OR OTHER CONVERTIBLE SECURITIES.  ALL ISSUED
AND OUTSTANDING SHARES OF THE COMPANY’S CAPITAL STOCK HAVE BEEN DULY AUTHORIZED
AND VALIDLY ISSUED, AND ARE FULLY PAID AND NONASSESSABLE.  EXCEPT AS SET FORTH
HEREIN OR THE COMPANY SEC DOCUMENTS, THERE ARE NO (I) OUTSTANDING RIGHTS
(INCLUDING, WITHOUT LIMITATION, PREEMPTIVE RIGHTS), WARRANTS OR OPTIONS TO
ACQUIRE, OR INSTRUMENTS CONVERTIBLE INTO OR EXCHANGEABLE FOR, ANY UNISSUED
SHARES OF CAPITAL STOCK OR OTHER EQUITY INTEREST IN THE COMPANY, OR ANY
CONTRACT, COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT OF ANY KIND TO
WHICH THE COMPANY IS A PARTY AND RELATING TO THE ISSUANCE OR SALE OF ANY CAPITAL
STOCK OF THE COMPANY; OR (II) OBLIGATIONS OF THE COMPANY TO PURCHASE REDEEM OR
OTHERWISE ACQUIRE ANY OF ITS OUTSTANDING CAPITAL STOCK OR ANY INTEREST THEREIN
OR TO PAY ANY DIVIDEND OR MAKE ANY OTHER DISTRIBUTION IN RESPECT THEREOF.

 

-4-

--------------------------------------------------------------------------------


 

There are no antidilution or price adjustment provisions contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Shares.


(D)           ISSUANCE OF SHARES.  THE SHARES ARE DULY AUTHORIZED AND, UPON
ISSUANCE AT THE CLOSING, SHALL BE (I) VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE, AND (II) FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO
THE ISSUE THEREOF.  THE ISSUANCE BY THE COMPANY OF THE SHARES IS EXEMPT FROM
REGISTRATION UNDER THE 1933 ACT.  THE ISSUANCE, SALE AND DELIVERY OF THE SHARES
IN ACCORDANCE WITH THE TERMS HEREOF WILL NOT BE SUBJECT TO PREEMPTIVE RIGHTS OR
OTHER SIMILAR RIGHTS OF STOCKHOLDERS OF THE COMPANY.


(E)           NO CONFLICTS.  EXCEPT AS SET FORTH IN SECTION 3(D) OF THE
COMPANY’S DISCLOSURE SCHEDULES HERETO, THE EXECUTION, DELIVERY AND PERFORMANCE
OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT (I) RESULT IN A
VIOLATION OF THE COMPANY’S CERTIFICATE OF INCORPORATION, ANY CERTIFICATE OF
DESIGNATIONS, PREFERENCES AND RIGHTS OF ANY OUTSTANDING SERIES OF PREFERRED
STOCK OF THE COMPANY OR THE COMPANY’S BYLAWS OR (II) CONFLICT WITH, OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY MATERIAL AGREEMENT FILED AS AN
EXHIBIT TO ANY OF THE COMPANY’S SEC DOCUMENTS (AS DEFINED BELOW), OR (III)
RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND THE RULES AND
REGULATIONS OF THE NASDAQ STOCK MARKET, INC.) APPLICABLE TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES IS BOUND OR AFFECTED, OR (IV) RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN, ENCUMBRANCE, CLAIM, SECURITY INTEREST OR RESTRICTION
WHATSOEVER UPON ANY OF THE MATERIAL PROPERTIES OR ASSETS OF THE COMPANY.


(F)            CONSENTS.  EXCEPT FOR THE FILING OF THE REGISTRATION STATEMENT
(AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) WITH THE SEC, AND EXCEPT AS
PROVIDED IN SECTIONS 4(B) AND 6(C) OF THIS AGREEMENT, THE COMPANY IS NOT
REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR
REGISTRATION WITH, ANY COURT OR GOVERNMENTAL AGENCY OR ANY REGULATORY OR
SELF-REGULATORY AGENCY IN ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS
OBLIGATIONS UNDER OR CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  ALL CONSENTS,
AUTHORIZATIONS, ORDERS, FILINGS AND REGISTRATIONS THAT THE COMPANY IS REQUIRED
TO OBTAIN PRIOR TO ISSUING THE SHARES PURSUANT TO THE PRECEDING SENTENCE HAVE
BEEN OBTAINED OR EFFECTED ON OR PRIOR TO THE DATE HEREOF.  THE COMPANY AND ITS
SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR CIRCUMSTANCES, WHICH MIGHT PREVENT THE
COMPANY FROM OBTAINING OR EFFECTING ANY OF THE FOREGOING.


(G)           NO GENERAL SOLICITATION; PLACEMENT AGENT.  NEITHER THE COMPANY,
NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE
MEANING OF REGULATION D UNDER THE 1933 ACT) IN CONNECTION WITH THE OFFER OR SALE
OF THE SHARES.  THE COMPANY ACKNOWLEDGES THAT IT HAS NOT ENGAGED A PLACEMENT
AGENT IN CONNECTION WITH THE SALE OF THE SHARES.


(H)           NO INTEGRATED OFFERING.  TO THE BEST OF THE COMPANY’S KNOWLEDGE
AND BELIEF, NONE OF THE COMPANY, ITS SUBSIDIARIES, ANY OF THEIR AFFILIATES, OR
ANY PERSON ACTING ON THEIR BEHALF HAS, DIRECTLY OR INDIRECTLY, MADE ANY OFFERS
OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY, UNDER
CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF ANY OF THE SHARES UNDER THE
1933 ACT

 

-5-

--------------------------------------------------------------------------------


 

or cause this offering of the Shares to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.  None of the Company, its Subsidiaries, their
affiliates and any person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
the Shares under the 1933 Act or cause the offering of the Shares to be
integrated with other offerings.


(I)            APPLICATION OF TAKEOVER PROTECTIONS; RIGHTS AGREEMENT.  THE
COMPANY AND ITS BOARD OF DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN
ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS
COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT)
OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE CERTIFICATE OF INCORPORATION
OR THE LAWS OF THE STATE OF ITS INCORPORATION WHICH IS OR COULD BECOME
APPLICABLE TO THE BUYERS AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE COMPANY’S ISSUANCE OF THE SHARES
AND THE BUYER’S OWNERSHIP OF THE SHARES.  THE COMPANY HAS NOT ADOPTED A
SHAREHOLDER RIGHTS PLAN OR SIMILAR ARRANGEMENT RELATING TO ACCUMULATIONS OF
BENEFICIAL OWNERSHIP OF COMMON STOCK OR A CHANGE IN CONTROL OF THE COMPANY.


(J)            SEC DOCUMENTS; FINANCIAL STATEMENTS.  EXCEPT AS SET FORTH IN
SECTION 3(I) OF THE COMPANY’S DISCLOSURE SCHEDULES HERETO, SINCE FEBRUARY 28,
2002, THE COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER
DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING
REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”)
(ALL OF THE FOREGOING FILED PRIOR TO THE DATE HEREOF AND ALL EXHIBITS INCLUDED
THEREIN AND FINANCIAL STATEMENTS AND SCHEDULES THERETO AND DOCUMENTS
INCORPORATED BY REFERENCE THEREIN BEING HEREINAFTER REFERRED TO AS THE “SEC
DOCUMENTS”).  THE COMPANY HAS MADE AVAILABLE TO THE BUYERS OR THEIR RESPECTIVE
REPRESENTATIVES COPIES OF THE SEC DOCUMENTS.  AS OF THEIR RESPECTIVE DATES, THE
SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
1934 ACT AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER
APPLICABLE TO THE SEC DOCUMENTS, AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY
WERE FILED WITH THE SEC, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.  AS OF THEIR RESPECTIVE DATES, THE FINANCIAL
STATEMENTS OF THE COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN
ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED
RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY
BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR
(II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  EXCEPT AS SET FORTH IN THE FINANCIAL STATEMENTS INCLUDED IN THE
COMPANY SEC DOCUMENTS, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY
LIABILITIES, CONTINGENT OR OTHERWISE, OTHER THAN LIABILITIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS SUBSEQUENT TO MAY 31, 2002, AND LIABILITIES OF THE
TYPE NOT REQUIRED UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES TO BE REFLECTED
IN SUCH FINANCIAL STATEMENTS.  SUCH LIABILITIES

 

-6-

--------------------------------------------------------------------------------


 

incurred subsequent to May 31, 2002, are not, in the aggregate, material to the
financial condition or operating results of the Company and its Subsidiaries,
taken as a whole.


(K)           CONDUCT OF BUSINESS; REGULATORY PERMITS.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY JUDGMENT, DECREE OR ORDER OR ANY
STATUTE, ORDINANCE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR ITS
SUBSIDIARIES, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL CONDUCT
ITS BUSINESS IN VIOLATION OF ANY OF THE FOREGOING, EXCEPT FOR POSSIBLE
VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.  THE COMPANY’S COMMON STOCK HAS BEEN DESIGNATED FOR QUOTATION OR
LISTED ON THE NASDAQ STOCK MARKET, TRADING IN THE COMMON STOCK HAS NOT BEEN
SUSPENDED BY THE SEC OR THE NASDAQ STOCK MARKET AND THE COMPANY HAS RECEIVED NO
COMMUNICATION, WRITTEN OR ORAL, FROM THE SEC OR THE NASDAQ STOCK MARKET
REGARDING THE SUSPENSION OR DELISTING OF THE COMMON STOCK FROM THE NASDAQ STOCK
MARKET.  THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL CERTIFICATES,
AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE OR FOREIGN
REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH CERTIFICATES, AUTHORIZATIONS OR PERMITS WOULD
NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AND
NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH CERTIFICATE,
AUTHORIZATION OR PERMIT.


(L)            FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR ANY OF ITS
SUBSIDIARIES, NOR ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON ACTING
ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS, IN THE COURSE OF ITS
ACTIONS FOR, OR ON BEHALF OF, THE COMPANY, USED ANY CORPORATE FUNDS FOR ANY
UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING
TO POLITICAL ACTIVITY; MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENT TO ANY
FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE FROM CORPORATE FUNDS;
VIOLATED OR IS IN VIOLATION OF ANY PROVISION OF THE U.S. FOREIGN CORRUPT
PRACTICES ACT OF 1977, AS AMENDED; OR MADE ANY UNLAWFUL BRIBE, REBATE, PAYOFF,
INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC
GOVERNMENT OFFICIAL OR EMPLOYEE.


(M)          ABSENCE OF LITIGATION.  EXCEPT AS SET FORTH IN SECTION 3(L) OF THE
COMPANY’S DISCLOSURE SCHEDULES HERETO, THERE IS NO MATERIAL ACTION, SUIT,
PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR BY THE NASDAQ STOCK MARKET, ANY
COURT, PUBLIC BOARD, GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY
PENDING AGAINST THE COMPANY, THE COMMON STOCK OR ANY OF THE COMPANY’S
SUBSIDIARIES OR ANY OF THE COMPANY’S OR THE COMPANY’S SUBSIDIARIES’ OFFICERS OR
DIRECTORS IN THEIR CAPACITIES AS SUCH.


(N)           TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS MADE OR
FILED ALL FEDERAL AND STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS AND
DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT, AND HAS PAID
ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN
AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS,
EXCEPT THOSE BEING CONTESTED IN GOOD FAITH AND HAS SET ASIDE ON ITS BOOKS
PROVISION REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS
SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY. 
THERE ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING
AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS
FOR ANY SUCH CLAIM.

 

-7-

--------------------------------------------------------------------------------


 


(O)           ABSENCE OF MATERIAL CHANGES.  EXCEPT AS SET FORTH IN THE
DISCLOSURE SCHEDULE, SINCE MAY 31, 2002, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN THE ASSETS, LIABILITIES, BUSINESS, PROPERTIES, OPERATIONS, FINANCIAL
CONDITION OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS
A WHOLE.


(P)           MATERIAL CONTRACTS.  THE MATERIAL CONTRACTS OF THE COMPANY AND ITS
SUBSIDIARIES DESCRIBED IN THE COMPANY’S SEC DOCUMENTS ARE IN FULL FORCE AND
EFFECT ON THE DATE HEREOF; AND NEITHER THE COMPANY NOR ITS SUBSIDIARIES ARE IN
BREACH OF OR DEFAULT UNDER ANY OF SUCH CONTRACTS EXCEPT, IN EACH CASE, WHERE THE
FAILURE OF SUCH CONTRACTS TO BE IN FULL FORCE OR EFFECT OR THE BREACH OR DEFAULT
OF SUCH CONTRACT, AS APPLICABLE, BY THE COMPANY OR ITS SUBSIDIARIES WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT ON THE CONSOLIDATED ASSETS, LIABILITIES,
BUSINESS, PROPERTIES, OPERATIONS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS
OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


(Q)           INTELLECTUAL PROPERTY.  TO THE BEST OF ITS KNOWLEDGE, AFTER DUE
INVESTIGATION,  THE COMPANY HAS OWNERSHIP OR LICENSE OR LEGAL RIGHT TO USE ALL
PATENT, COPYRIGHT, TRADE SECRET, TRADEMARK, CUSTOMER LISTS, DESIGNS,
MANUFACTURING OR OTHER PROCESSES, COMPUTER SOFTWARE, SYSTEMS, DATA COMPILATION,
RESEARCH RESULTS OR OTHER PROPRIETARY RIGHTS USED IN THE BUSINESS OF THE COMPANY
AS CURRENTLY CONDUCTED OR CURRENTLY PROPOSED TO BE CONDUCTED (COLLECTIVELY,
“INTELLECTUAL PROPERTY”), OTHER THAN INTELLECTUAL PROPERTY GENERALLY AVAILABLE
ON COMMERCIAL TERMS FROM OTHER SOURCES.

All material licenses or other material agreements under which (i) the Company
is granted rights in Intellectual Property, other than Intellectual Property
generally available on commercial terms from other sources, and (ii) the Company
has granted rights to others in Intellectual Property owned or licensed by the
Company, are in full force and effect and, to the knowledge of the Company,
there is no material default by the Company thereunder.

The Company believes it has taken all steps required in accordance with sound
business practice and business judgment to establish and preserve its ownership
of all material copyright, trade secret and other proprietary rights with
respect to its products and technology.

To the Company’s knowledge, the present and currently proposed business,
activities and products of the Company do not infringe any intellectual property
of any other person, except where such infringement would not have a material
adverse effect on the Company.  The Company has not been notified that any
proceeding charging the Company with infringement of any adversely held
Intellectual Property has been filed.  To the Company’s knowledge, there exists
no unexpired patent or patent application held by any other person which
includes claims that would be infringed by or otherwise have a material adverse
effect on the Company.  To the Company’s knowledge, the Company is not making
unauthorized use of any confidential information or trade secrets of any person.


4.             COVENANTS.


(A)           BEST EFFORTS.  EACH PARTY SHALL USE ITS BEST EFFORTS TIMELY TO
SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS PROVIDED IN SECTIONS 5
AND 6 OF THIS AGREEMENT.


(B)           FORM D AND BLUE SKY.  THE COMPANY AGREES TO FILE A FORM D WITH
RESPECT TO THE SHARES AS REQUIRED UNDER REGULATION D AND TO PROVIDE UPON REQUEST
A COPY THEREOF TO THE BUYER

 

-8-

--------------------------------------------------------------------------------


 

promptly after such filing.  The Company shall, on or before the Closing Date,
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for or to qualify the Shares for sale to the Buyer
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of any such action so
taken to the Buyer on or prior to the Closing Date.  The Company shall make all
filings and reports relating to the offer and sale of the Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.


(C)           EXPENSES.  EACH OF THE COMPANY AND THE BUYER SHALL BEAR ITS OWN
EXPENSES, INCLUDING THE FEES AND COSTS OF ATTORNEYS, ACCOUNTANTS AND FINANCIAL
ADVISORS, INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREUNDER.


5.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Shares to the
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Buyer with prior written notice thereof:


(A)           THE BUYER SHALL HAVE EXECUTED EACH OF THE TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY AND DELIVERED THE SAME TO THE COMPANY.


(B)           THE BUYER SHALL HAVE DELIVERED TO THE COMPANY THE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY THE BUYER AT THE CLOSING BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS PURSUANT TO THE WIRE INSTRUCTIONS PROVIDED BY THE
COMPANY.


(C)           THE REPRESENTATIONS AND WARRANTIES OF THE BUYER SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING
DATE AS THOUGH MADE AT THAT TIME, AND THE BUYER SHALL HAVE PERFORMED, SATISFIED
AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND
CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY THE BUYER AT OR PRIOR TO THE CLOSING DATE.


6.             CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

The obligation of the Buyer to purchase the Shares is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:


(A)           THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE BUYER EACH OF
THE TRANSACTION DOCUMENTS.


(B)           THE BUYER SHALL HAVE RECEIVED THE OPINION OF THE COMPANY’S COUNSEL
DATED AS OF THE CLOSING DATE, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT B.

 

-9-

--------------------------------------------------------------------------------


 


(C)           THE COMPANY SHALL HAVE DELIVERED TO BUYER A FACSIMILE COPY OF THE
STOCK CERTIFICATE WITH THE ORIGINAL TO FOLLOW ONE BUSINESS DAY AFTER THE
CLOSING.  THE COMPANY SHALL HAVE OBTAINED ALL NECESSARY “BLUE SKY” LAW PERMITS
AND QUALIFICATIONS, OR HAVE THE AVAILABILITY OF EXEMPTIONS THEREFROM, REQUIRED
BY ANY STATE FOR THE OFFER AND SALE OF THE SHARES.  THE COMPANY SHALL CAUSE THE
SHARES TO BE APPROVED FOR LISTING ON THE NASDAQ SMALLCAP MARKET.


(D)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE
AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT REFERENCE A
SPECIFIC DATE WHICH SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF SUCH DATE) AND THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN
ALL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THE
TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY
AT OR PRIOR TO THE CLOSING DATE.


7.             MISCELLANEOUS.


(A)           GOVERNING LAW; JURISDICTION; JURY TRIAL.  ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE STATE OF CALIFORNIA OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF
CALIFORNIA.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE COUNTY OF SANTA
CLARA, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH
OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO
SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES
THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND
NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY
ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(B)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN  IDENTICAL
COUNTERPARTS, EACH OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT AND
SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND
DELIVERED TO THE OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE SHALL BE
CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY THERETO WITH
THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, NOT A FACSIMILE
SIGNATURE.


(C)           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.


(D)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR

 

-10-

--------------------------------------------------------------------------------


 

enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.


(E)           ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT SUPERSEDES ALL OTHER
PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE BUYER, THE COMPANY, THEIR
AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH RESPECT TO THE MATTERS
DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS
COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
THEREIN, NEITHER THE COMPANY NOR THE BUYER MAKES ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF THIS
AGREEMENT MAY BE AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY THE
COMPANY AND THE BUYER, AND NO PROVISION HEREOF MAY BE WAIVED OTHER THAN BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT. NO
SUCH AMENDMENT SHALL BE EFFECTIVE TO THE EXTENT THAT IT APPLIES TO LESS THAN ALL
OF THE HOLDERS OF THE SHARES THEN OUTSTANDING.  THE COMPANY HAS NOT, DIRECTLY OR
INDIRECTLY, MADE ANY AGREEMENTS WITH THE BUYER RELATING TO THE TERMS OR
CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS EXCEPT
AS SET FORTH IN THE TRANSACTION DOCUMENTS.


(F)            NOTICES.  ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED
CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND
KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH
AN OVERNIGHT COURIER SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:

 

 

If to the Company:

 

 

 

 

 

 

 

Intraware, Inc.

 

 

25 Orinda Way

 

 

Orinda, CA  94563

 

 

Telephone:

(925) 253-4500

 

 

Facsimile:

(925) 253-4599

 

 

Attention:

John J. Moss, Vice President and General Counsel

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Wilson Sonsini Goodrich & Rosati, Professional Corporation

 

 

650 Page Mill Road

 

 

Palo Alto, CA 94304

 

 

Telephone:

(650) 493-9300

 

 

Facsimile:

(650) 493-6811

 

 

Attention:

John Donahue, Esq. or Adam R. Dolinko, Esq.

 

-11-

--------------------------------------------------------------------------------


 

 

If to the Buyer:

 

 

 

 

 

 

 

Zomax Incorporated

 

 

5353 Nathan Lane

 

 

Plymouth, MN  55442

 

 

Telephone:

(763) 553-9300

 

 

Facsimile:

(763) 519-3710

 

 

Attention:

John Gelp, Executive Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Fredrikson & Byron, P.A.

 

 

4000 Pillsbury Center

 

 

200 South Sixth Street

 

 

Minneapolis, MN  55402-1425

 

 

Telephone:

(612) 492-7162

 

 

Facsimile:

(612) 492-7077

 

 

Attention:

Thomas R. King, Esq.

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.


(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  THE COMPANY SHALL NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE BUYER, EXCEPT BY
MERGER OR CONSOLIDATION OR A SALE OF SUBSTANTIALLY ALL OF ITS ASSETS.  THE BUYER
MAY ASSIGN SOME OR ALL OF ITS RIGHTS HEREUNDER WITHOUT THE CONSENT OF THE
COMPANY, PROVIDED, HOWEVER, THAT ANY SUCH ASSIGNMENT SHALL NOT RELEASE THE BUYER
FROM ITS OBLIGATIONS HEREUNDER UNLESS SUCH OBLIGATIONS ARE ASSUMED BY SUCH
ASSIGNEE AND THE COMPANY HAS CONSENTED TO SUCH ASSIGNMENT AND ASSUMPTION, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


(H)           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


(I)            SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
THE BUYER CONTAINED IN SECTIONS 2 AND 3, SHALL SURVIVE THE CLOSING FOR ONE
YEAR.  THE AGREEMENTS SET FORTH IN THIS SECTION 7 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT.


(J)            FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY

 

-12-

--------------------------------------------------------------------------------


 

out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.


(K)           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


(L)            CONFIDENTIALITY.  THE BUYER AGREES THAT, EXCEPT WITH THE PRIOR
WRITTEN PERMISSION OF THE COMPANY, IT SHALL AT ALL TIMES KEEP CONFIDENTIAL AND
NOT DIVULGE, FURNISH OR MAKE ACCESSIBLE TO ANYONE  CONFIDENTIAL INFORMATION,
KNOWLEDGE OR DATA CONCERNING OR RELATING TO THE BUSINESS OR FINANCIAL AFFAIRS OF
THE COMPANY TO WHICH IT HAS BEEN OR SHALL BECOME PRIVY BY REASON OF THIS
AGREEMENT, DISCUSSIONS OR NEGOTIATIONS RELATING TO THIS AGREEMENT (INCLUDING BUT
LIMITED TO THE FACT THAT ANY TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS HAVE OCCURRED OR MAY OCCUR).


(M)          LEGAL REPRESENTATION.  THE BUYER ACKNOWLEDGES THAT: (A) IT HAS READ
THIS AGREEMENT AND THE EXHIBITS HERETO; (B) IT UNDERSTANDS THAT THE COMPANY HAS
BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND EXECUTION OF THIS
AGREEMENT BY WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION, COUNSEL
TO THE COMPANY; (C) IT HAS EITHER BEEN REPRESENTED IN THE PREPARATION,
NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF ITS OWN CHOICE,
OR HAS CHOSEN TO FOREGO SUCH REPRESENTATION BY LEGAL COUNSEL AFTER BEING ADVISED
TO SEEK SUCH LEGAL REPRESENTATION; (D) IT UNDERSTANDS THE TERMS AND CONSEQUENCES
OF THIS AGREEMENT AND IS FULLY AWARE OF ITS LEGAL AND BINDING EFFECT.


(N)           PUBLICITY.  THE COMPANY AND THE BUYER WILL MUTUALLY AGREE UPON THE
TEXT OF A PRESS RELEASE ANNOUNCING CERTAIN TERMS AND THE EXECUTION OF THIS
AGREEMENT AND RELATED AGREEMENTS.  THEREAFTER, IF EITHER PARTY DESIRES TO MAKE A
PUBLIC ANNOUNCEMENT CONCERNING THE TERMS OF THIS AGREEMENT OR A RELATED
AGREEMENT, SUCH PARTY SHALL GIVE REASONABLE PRIOR ADVANCE NOTICE OF THE PROPOSED
TEXT OF SUCH ANNOUNCEMENT TO THE OTHER PARTY FOR ITS PRIOR REVIEW AND APPROVAL,
SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD.  A PARTY SHALL NOT BE REQUIRED TO
SEEK THE PERMISSION OF THE OTHER PARTIES TO REPEAT ANY INFORMATION AS TO THE
TERMS OF THIS AGREEMENT OR A RELATED AGREEMENT THAT HAVE ALREADY BEEN PUBLICLY
DISCLOSED BY SUCH PARTY IN ACCORDANCE WITH THE FORGOING OR BY ANOTHER PARTY. 
THE COMPANY AND BUYER ACKNOWLEDGE THAT EITHER OR BOTH OF THE COMPANY AND THE
BUYER MAY BE OBLIGATED TO DISCLOSE THE MATERIAL TERMS OF THIS AGREEMENT AND THE
RELATED AGREEMENTS TO THE PUBLIC AND TO FILE A COPY OF THIS AGREEMENT AND THE
RELATED AGREEMENTS WITH THE U. S. SECURITIES AND EXCHANGE COMMISSION AND EITHER
PARTY SHALL BE ENTITLED TO MAKE SUCH A REQUIRED FILING.


(O)           BOARD DESIGNATION AND OBSERVATION RIGHTS.  FOR SO LONG AS (I)
BUYER HOLDS FIVE PERCENT (5%) OR MORE OF THE COMPANY’S OUTSTANDING SHARES OF
COMMON STOCK (WITH SUCH PERCENTAGE CALCULATED ON A FULLY DILUTED BASIS AS IF ALL
OUTSTANDING CONVERTIBLE SECURITIES  WERE CONVERTED INTO COMMON STOCK) AND (II)
THE STRATEGIC ALLIANCE AGREEMENT BETWEEN THE BUYER AND THE COMPANY, DATED AS OF
THE DATE HEREOF, IS IN FULL FORCE AND EFFECT, BUYER SHALL HAVE THE RIGHT TO
DESIGNATE (X) AN OBSERVER TO THE COMPANY’S BOARD OF DIRECTORS OR (Y) ONE
REPRESENTATIVE TO SERVE ON THE COMPANY’S BOARD OF DIRECTORS AS A MEMBER OF THE
BOARD.  ANY SUCH OBSERVER OR REPRESENTATIVE MUST BE REASONABLY ACCEPTABLE TO THE
COMPANY.  BUYER’S DESIGNEE SHALL RECEIVE ALL NOTICES, DOCUMENTS, AND OTHER
INFORMATION IN THE SAME TIME AND MANNER AS SUCH INFORMATION IS SUPPLIED TO
MEMBERS OF THE BOARD. PRIOR TO RECEIVING ANY SUCH NOTICES, DOCUMENTS OR OTHER
INFORMATION, OR

 

-13-

--------------------------------------------------------------------------------


 

attending any meetings of the Company’s Board of Directors, the designated
observer or representative must sign a non-disclosure agreement with the Company
that is in a form reasonably acceptable to the Company.  Such agreement shall
provide, among other things, that the observer or representative shall keep all
confidential information of the Company in confidence and shall not use such
information except for the Company’s benefit.  In addition, the observer or
representative shall acknowledge in such agreement the right of the Company and
the Board of Directors to exclude such observer or representative from meetings
of the Board of Directors if a majority of the members of the Board of Directors
attending a duly constituted meeting of the Board of Directors reasonably
concludes that attendance or continued attendance at such meeting would create a
conflict of interest and to keep such observer or representative from receiving
information distributed to the members of the Board of Directors if the
Company’s Chairman or Chief Executive Officer reasonably concludes that
receiving or reviewing such information would create a conflict of interest.  
In the event Buyer exercises its right to designate a member of the Company’s
Board of Directors, the Company shall use its reasonable efforts, but in no case
lesser efforts than the Company uses with respect to any of its other members of
its Board of Directors, to provide for the election of Buyer’s designee.  The
right to designate an observer or appoint a member of the Company’s Board of
Directors and the Buyer’s Right of Participation and Right of First Refusal
described in Paragraph (p) of this Agreement shall expire in the event of a
merger or consolidation of the Company, where the Company’s stockholders before
such merger or consolidation do not represent 50% or more of the stockholders or
voting interest of the surviving entity or in the event of a sale of all or
substantially all of the assets of the Company.


(P)           RIGHT OF PARTICIPATION AND RIGHT OF FIRST REFUSAL.

(1)         FOR SO LONG AS (I) BUYER HOLDS FIVE PERCENT (5%) OR MORE OF THE
COMPANY’S OUTSTANDING SHARES OF COMMON STOCK (WITH SUCH PERCENTAGE CALCULATED ON
A FULLY DILUTED BASIS AS IF ALL OUTSTANDING CONVERTIBLE SECURITIES WERE
CONVERTED INTO COMMON STOCK) AND (II) THE STRATEGIC ALLIANCE AGREEMENT BETWEEN
BUYER AND THE COMPANY, DATED AS OF THE DATE HEREOF, IS IN FULL FORCE AND EFFECT,
BUYER SHALL HAVE (X) A RIGHT OF PARTICIPATION TO PURCHASE ALL OR PART OF ITS PRO
RATA PORTION OF ANY NEW SECURITIES (DEFINED AS ANY SHARES OF COMMON STOCK OR
PREFERRED STOCK OF THE COMPANY ISSUED IN ANY FINANCING OF EQUITY OR DEBT WITH
EQUITY FEATURES AFTER THE DATE OF THIS AGREEMENT, EXCLUSIVE OF ANY FINANCING(S)
CONDUCTED DURING A TWELVE-MONTH PERIOD WITH GROSS PROCEEDS OF LESS THAN
$750,000, SHARES OR RIGHTS TO ACQUIRE SHARES ISSUED PURSUANT TO EMPLOYEE BENEFIT
PLANS APPROVED BY THE COMPANY’S BOARD OR SHARES ISSUED UPON EXERCISE OR
CONVERSION OF SHARES OR RIGHTS TO ACQUIRE SHARES THAT ARE OUTSTANDING ON THE
DATE OF THIS AGREEMENT AND SHARES ISSUED IN ANY BUSINESS COMBINATION OR
STRATEGIC ALLIANCE THE PRIMARY PURPOSE OF WHICH IS NOT TO RAISE FUNDING) WHICH
THE COMPANY ISSUES OR SELLS AND (Y) A RIGHT OF FIRST REFUSAL TO PURCHASE UP TO
ONE HUNDRED PERCENT (100%) OF ANY NEW SECURITIES AT A PER SHARE PRICE EQUAL TO
THE PER SHARE PRICE AT WHICH THE COMPANY PROPOSES TO ISSUE SUCH NEW SECURITIES,
PLUS A FIFTEEN PERCENT (15%) PREMIUM, IF THE PER SHARE PRICE OF SUCH NEW
SECURITIES (EXCLUDING SUCH PREMIUM) WOULD INDICATE A VALUATION OF THE COMPANY
IMMEDIATELY PRIOR TO THE ISSUANCE OF  SUCH NEW SECURITIES OF FIFTY MILLION
DOLLARS OR LESS, SUBJECT IN BOTH CASES TO THE TERMS AND CONDITIONS SET FORTH
BELOW AND APPLICABLE LEGAL, REGULATORY AND STOCK MARKET LISTING REQUIREMENTS. 
BUYER’S PRO RATA PORTION, FOR PURPOSES OF THIS PARAGRAPH (P), SHALL EQUAL A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF ISSUED AND OUTSTANDING SHARES
OF COMMON STOCK HELD BY BUYER OR ITS AFFILIATES THAT WERE PURCHASED HEREUNDER OR
PURSUANT TO THE EXERCISE OF RIGHTS UNDER THIS SECTION 7(P) (ASSUMING THE
EXERCISE OR CONVERSION OF ALL OPTIONS,

 

-14-

--------------------------------------------------------------------------------


 

warrants or convertible securities owned by Buyer or its affiliates into common
stock), and the denominator of which is the total number of shares of common
stock then issued and outstanding (assuming the exercise or conversion of all
options, warrants or convertible securities of the Company into common stock).


(2)           EXCEPT FOR NEW SECURITIES WHICH FALL UNDER THE PROVISIONS OF
PARAGRAPH (P)(1)(Y) ABOVE, IF THE COMPANY ISSUES OR SELLS NEW SECURITIES, IT
SHALL GIVE BUYER WRITTEN NOTICE OF SUCH ISSUANCE OR SALE, DESCRIBING THE TYPE OF
NEW SECURITIES ISSUED OR SOLD, THE PRICE THEREOF AND THE GENERAL TERMS UPON
WHICH THE COMPANY EFFECTED SUCH ISSUANCE OR SALE.  BUYER SHALL HAVE THIRTY (30)
DAYS FROM THE DATE OF RECEIPT OF SUCH NOTICE TO AGREE TO PURCHASE ALL OR PART OF
ITS PRO RATA PORTION OF SUCH NEW SECURITIES FOR THE PRICE AND UPON THE GENERAL
TERMS AND CONDITIONS SPECIFIED IN THE COMPANY’S NOTICE BY GIVING WRITTEN NOTICE
TO THE COMPANY STATING THE QUANTITY OF NEW SECURITIES TO BE SO PURCHASED.  FOR
NEW SECURITIES WHICH FALL UNDER THE PROVISIONS OF PARAGRAPH (P)(1)(Y) ABOVE, THE
COMPANY SHALL GIVE WRITTEN NOTICE OF SUCH PROPOSED ISSUANCE OR SALE DESCRIBING
THE TYPE OF NEW SECURITIES TO BE ISSUED OR SOLD, THE PRICE THEREOF AND THE
GENERAL TERMS UPON WHICH THE COMPANY PROPOSES TO ISSUE SUCH NEW SECURITIES.  THE
BUYER SHALL HAVE FIFTEEN (15) DAYS FROM THE DATE OF RECEIPT OF SUCH NOTICE TO
AGREE TO PURCHASE ALL OR PART OF SUCH NEW SECURITIES FOR THE PRICE (PLUS A
FIFTEEN PERCENT (15%) PREMIUM) AND UPON THE GENERAL TERMS AND CONDITIONS
SPECIFIED IN THE COMPANY’S NOTICE BY GIVING WRITTEN NOTICE TO THE COMPANY
STATING THE QUANTITY OF NEW SECURITIES TO BE SO PURCHASED.  IF BUYER FAILS TO
EXERCISE THE FOREGOING RIGHT OF FIRST REFUSAL FOR NEW SECURITIES WHICH FALL
UNDER THE PROVISIONS OF PARAGRAPH (P)(1)(Y) WITHIN SUCH FIFTEEN (15) DAY PERIOD,
THE COMPANY MAY WITHIN ONE HUNDRED TWENTY (120) DAYS THEREAFTER SELL ANY OR ALL
SUCH NEW SECURITIES NOT AGREED TO BE PURCHASED BY BUYER AT A PRICE (LESS THE
PREMIUM BUYER HAS TO OR WOULD HAVE TO HAVE PAID) AND UPON GENERAL TERMS NO MORE
FAVORABLE TO THE PURCHASERS THEREOF THAN SPECIFIED IN THE NOTICE GIVEN TO BUYER.
 IF THE COMPANY HAS NOT SOLD SUCH NEW SECURITIES WITHIN SUCH ONE HUNDRED TWENTY
(120) DAY PERIOD, THE COMPANY SHALL NOT THEREAFTER ISSUE OR SELL ANY SUCH NEW
SECURITIES WHICH FALL UNDER THE PROVISIONS OF PARAGRAPH (P)(1)(Y) WITHOUT FIRST
OFFERING SUCH NEW SECURITIES TO BUYER IN THE MANNER PROVIDED ABOVE.

 

-15-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

 

INTRAWARE, INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

BUYER:

 

 

 

 

ZOMAX INCORPORATED

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Signature Page to Common Stock Purchase Agreement]

 

 

-16-

--------------------------------------------------------------------------------


 

 

COMPANY’S DISCLOSURE SCHEDULES

 

--------------------------------------------------------------------------------


 

 

 

Exhibit A

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

Exhibit B

Form of Opinion of Company Counsel

--------------------------------------------------------------------------------

